Case: 15-40557      Document: 00513767591         Page: 1    Date Filed: 11/21/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit
                                    No. 15-40557                                  FILED
                                  Summary Calendar                        November 21, 2016
                                                                             Lyle W. Cayce
                                                                                  Clerk


UNITED STATES OF AMERICA,

                                                 Plaintiff–Appellee,

versus

JOSE ANGEL DELGADO-MENDOZA,

                                                 Defendant–Appellant.




                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 5:13-CR-1232-3




Before JOLLY, SMITH, and GRAVES, Circuit Judges.
PER CURIAM: *

       Jose Delgado-Mendoza appeals his conviction of conspiracy to possess



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-40557     Document: 00513767591     Page: 2   Date Filed: 11/21/2016


                                  No. 15-40557

with intent to distribute methamphetamine, heroin, and cocaine. He contends
that the magistrate judge who conducted the plea hearing plainly erred under
Federal Rule of Criminal Procedure 11(b)(1)(G) by failing to inform him that
his voluntary participation in the conspiracy was an element of the offense.
See United States v. Patino-Prado, 533 F.3d 304, 309 (5th Cir. 2008). During
his safety-valve debriefing and at sentencing, Delgado-Mendoza claimed that
he had agreed to transport narcotics into the United States because he felt
threatened by strangers who approached him at a convenience store.

      The forfeited alleged error did not affect Delgado-Mendoza’s substantial
rights, because the record as a whole does not show a reasonable probability
that he would have changed his plea if informed of the voluntariness element
during the Rule 11 colloquy. See United States v. Dominguez Benitez, 542 U.S.
74, 83 (2004); United States v. Vonn, 535 U.S. 55, 59 (2002). The district court’s
finding that Delgado-Mendoza fabricated the claim to avoid providing informa-
tion about members of the drug-trafficking organization during the safety-
valve debriefing is plausible in light of the record as a whole and thus is not
clearly erroneous. See United States v. Serfass, 684 F.3d 548, 550 (5th Cir.
2012). Delgado-Mendoza did not mention the alleged threats at any time
before the debriefing, and he had an easy, friendly manner with his co-
conspirators and familiarity with drug-smuggling code words in recorded con-
versations.   Even after he alleged that he participated in the conspiracy
because he felt threatened, Delgado-Mendoza did not assert that he committed
the offense under duress, nor did he move to withdraw his guilty plea. Instead,
he continued to express a desire to plead guilty.

      Moreover, even if the alleged Rule 11 error did affect Delgado-Mendoza’s
substantial rights, we would not exercise our discretion to correct the error,
because the record indicates that his participation in the conspiracy was


                                        2
    Case: 15-40557    Document: 00513767591     Page: 3   Date Filed: 11/21/2016


                                 No. 15-40557

voluntary. We exercise our discretion to correct forfeited errors only in “excep-
tional circumstances,” United States v. Pena, 720 F.3d 561, 576-77 (5th Cir.
2013), where “a miscarriage of justice would otherwise result,” United States
v. Escalante-Reyes, 689 F.3d 415, 425 (5th Cir. 2012) (en banc) (internal quo-
tation marks and citation omitted).

      The judgment is AFFIRMED.




                                       3